DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima et al. [US2010/0277684, “Fukushima”], in view of Toyoda et al. [2010/0097746, “Toyoda”], and Kamata et al. [US2010/0003425, “Kamata”].
Fukushima discloses a method of manufacturing an image display device (100), wherein an image display member (display panel 10)  and a light-transmitting 5cover member (30) with a light-shielding layer (black edge portion 31) formed on a peripheral portion thereof are stacked via a light transmitting cured resin layer (21) formed from a liquid photo-curable resin composition, such that a light-shielding layer forming surface of the light-transmitting cover 10member is disposed on a side of the image display member (Figures 5a-d; paragraphs 0074-81), the method comprising: applying the liquid photo-curable resin (20b) composition to the light-shielding layer forming surface of the light 15transmitting cover member or a surface of the image display member (Figure 
Fukushima discloses the adhesive is applied in a thickness of 50                         
                            µ
                        
                    m or thicker (paragraph 0055), but does not disclose cancelling a step formed between the light-shielding layer and the light-shielding layer forming surface of the light-transmitting cover 20member. 
Toyoda discloses a method of manufacturing an image display device (11) where an image display member (21) and a light-transmitting cover member (protection member 22 includes a transparent plate 41) with a light-shielding layer (42) formed on a peripheral portion of the cover member (41) are stacked via a light-transmitting cured resin layer (34) formed from a liquid photo-curable resin composition such that a light-shielding layer forming surface of the light-transmitting cover member (41) is disposed on a side of the image display member (21) (Figures 1, 2; paragraph 0050). Toyoda discloses applying the liquid photo-curable resin composition (34) to the light-shielding layer forming surface of the light-transmitting cover member (41) to a thickness greater 
Fukushima discloses full cure, but is silent as to the degree of curing as percentage as 90% or greater. 
Kamata discloses a method of making an image display device using a curable resin layer. Kamata discloses a desirable complete cure occurs at 95% (paragraph 0131). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Fukushima by applying the adhesive in a thickness to cancel a step as taught by Toyoda in order to prevent voids in the adhesive layer and ensure a strong bond; and to modify the method of Fukushima by using a complete cure of at least 95% as taught by Kamata in order to ensure a complete bond is formed by the cured adhesive.
With respect to claim 2, Fukushima discloses the image display member is a liquid crystal display, an organic EL display, plmas display or touch device (paragraphs 0002, 0004).

With respect to claim 6, Toyoda discloses using a photo curable resin that includes an acrylate-based oligomer (paragraph 0072), an acrylate -based monomer (paragraph 0072), a tackifier (hydrogenated terpene resin; claim 12). 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima, Toyoda, and further in view of  Kim et al. [US2010/0259829, “Kim”].
Fukushima as modfieid discloses a method of manufacturing an image display device. Applicant is referred to pargraph 3 for a detailed discussion of Fukushima as modified.  Fukushima discloses the resin layer has a thickness of 50-200µm, but is silent as to the thickness of the light shielding layer. Kim discloses a display with a light shielding layer having a thickness of 0.5-5 µm (paragraph 0026). Using the light . 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima, Toyoda, and futher in view of  Inenaga [US2006/0155000].
Fukushima as modfieid discloses a method of manufacturing an image display device. Applicant is referred to pargraph 3 for a detailed discussion of Fukushima as modified.  Fukushima does not disclose the viscosity of the precured resin layer as 20 Pa·s or more. 
Inenaga discloses a method of bonding components of a display device with a curable adhesive (paragraph 0001). Inenaga discloses the adhesive is a UV curable adhesive and discloses a melt viscosity that is greater than 20 Pa·s (paragraphs 0007-8, 0012-13, 0019, 0024). Inenaga discloses if the viscosity is too low it is difficult to obtain thickness accuracy and if the viscosity is too high  the processability is poor (paragraph 0024). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Fukushima by using an adhesive with a melt viscosity greater than 20 Pa·s as taught by Inenaga in order to improve thickness accuracy and to improve processability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM